Citation Nr: 1622625	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  15-22 380	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Atlanta, Georgia


THE ISSUE

Whether a request for waiver of education debt arising from benefits paid under the Veterans' Retraining Assistance Program was timely filed, to include the question of whether the debt in the amount of $469.20 was properly created.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran reports service from October 1981 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2014 decision by the VA's Debt Management Center in Fort Snelling, Minnesota, that the Veteran had not filed a timely request for waiver of his VA education debt.  The Veteran has challenged the timeliness finding and also the creation of the debt.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

In his June 2015 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via videoconference.  Such a hearing was scheduled in December 2015.  The Veteran failed to report for the hearing.  

However, prior to the scheduled Board hearing, in June 2015, the Veteran wrote to the RO in Atlanta and requested to have a hearing before regional office personnel.  He noted in the request that he was incarcerated at that time.  It does not appear that any action has been taken in response to this request.

In October 2015, the Veteran wrote that instead of a videoconference hearing before the Board, he wished to have an in-person hearing before a Veterans Law Judge.  This request was received by the VA Regional Office in Winston Salem, North Carolina, in October 2015.  It does not appear that any action has been taken to comply with this request.

In March 2016, a social worker with a VA Medical Center in North Carolina, wrote and requested that the Veteran's appeal be advanced on the Board's docket as the Veteran was currently homeless and residing in a transitional housing program, with no income.  The social worker provided the Veteran's address as of that date.  In May 2016, a letter mailed to the Veteran at his former address in prison, was returned, with the notation that he had been released.

The Veteran is entitled to have a hearing before RO personnel.  38 U.S.C.A. § 501; 38 C.F.R. § 3.103.  As he has been released from prison, he should now be able to attend such a hearing.  

The Veteran is also entitled to have a hearing before a Veterans Law Judge for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700.  Therefore, a remand is required to accord due process in this appeal.

We observe, however, that it is the Veteran's responsibility to keep the VA apprised of his current address.  If he truly wishes to have hearings in his appeal, the process will be promoted if he informs the VA when he relocates.  However, specific procedures to notify homeless Veterans are set forth in 38 C.F.R. § 1.710.  This regulation requires that in cases where the Veteran has no fixed address, the VA, among other things, will address correspondence to the Veteran in care of the Agent Cashier of the VA facility deemed most appropriate under the circumstances of the particular case.  Upon remand, those procedures should be followed, unless it is determined that the VA has a current address for the Veteran.

In our view, the VA's responsibility in this case involves at a minimum, checking with the VA Medical Center in North Carolina where the Veteran had been receiving care in March 2016.  If that facility does not have a current address for the Veteran, then his mail should be delivered to the Agent Cashier of whichever VA facility is deemed most appropriate under the circumstances of the particular case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take all appropriate actions to identify the Veteran's current mailing address.  

2.  The RO should schedule a hearing at the RO.  

3.  If the Veteran's request for waiver remains denied, the RO should schedule a hearing before a Veterans Law Judge to be held at the RO, providing him and his representative, should he choose to appoint one, with adequate notice of the scheduled date and time.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


